                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                               No. 19-CR-1036-CJW-MAR
 vs.                                                                  ORDER
 CAMERON HATCHER,
                 Defendant.
                                   ____________________

                                  TABLE OF CONTENTS

I.     INTRODUCTION .......................................................................... 2

II.    STANDARD OF REVIEW................................................................ 2

III.   FACTUAL BACKGROUND ............................................................. 6

IV.    ANALYSIS ..................................................................................12

       A.     Consent to Enter the Home .......................................................13

       B.     Exigency as Justification to Enter the Home ..................................18

       C.     Propriety of the Protective Sweep ...............................................22

       D.     Consent to Seizure of the Firearm as Purging
              Unconstitutional Conduct .........................................................25

       E.     Good Faith ..........................................................................27

V.     CONCLUSION .............................................................................29




                                                1
                                 I.      INTRODUCTION
      This matter is before the Court on a Report and Recommendation (“R&R”) (Doc.
33) of the Honorable Mark A. Roberts, United States Magistrate Judge. On December
23, 2019, defendant filed a motion to suppress and request for an evidentiary hearing
under Franks v. Delaware, 438 U.S. 154 (1978). (Doc. 19). On December 24, 2019,
the government requested and was granted an extension of time to file a resistance.
(Docs. 21 & 22). On January 2, 2020, the government timely filed a resistance. (Doc.
24). On January 8, 2020, Judge Roberts held a hearing on defendant’s motion. (Doc.
25). On February 5, 2020, Judge Roberts issued his R&R, recommending that the Court
grant defendant’s motion to suppress and deny his motion for a Franks hearing. (Doc.
33, at 43). The deadline for filing objections to the R&R was February 19, 2020. On
February 19, 2020, the government filed its objections to the R&R.         (Doc. 34).
Defendant did not file any objections.
      For the following reasons, the Court overrules the government’s objections (Doc.
34), adopts Judge Roberts’ R&R without modification (Doc. 33), grants defendant’s
motion to suppress, and denies defendant’s request for a Franks hearing (Doc. 19).
                           II.        STANDARD OF REVIEW
      The Court reviews Judge Roberts’ R&R under the statutory standards found in
Title 28, United States Code, Section 636(b)(1):
             A judge of the court shall make a de novo determination of those
      portions of the report or specified proposed findings or recommendations
      to which objection is made. A judge of the court may accept, reject, or
      modify, in whole or in part, the findings or recommendations made by the
      magistrate judge. The judge may also receive further evidence or
      recommit the matter to the magistrate judge with instructions.

See also FED. R. CIV. P. 72(b) (stating identical requirements). While examining these
statutory standards, the United States Supreme Court explained:




                                            2
              Any party that desires plenary consideration by the Article III judge
       of any issue need only ask. Moreover, while the statute does not require
       the judge to review an issue de novo if no objections are filed, it does not
       preclude further review by the district judge, sua sponte or at the request
       of a party, under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 154 (1985). Thus, a district court may review de novo
any issue in a magistrate judge’s report and recommendation at any time. Id. If a party
files an objection to the magistrate judge’s report and recommendation, however, the
district court must “make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is made.”               28
U.S.C. § 636(b)(1). In the absence of an objection, the district court is not required “to
give any more consideration to the magistrate’s report than the court considers
appropriate.” Thomas, 474 U.S. at 150.
       De novo review, of course, is nondeferential and generally allows a reviewing
court to make an “independent review” of the entire matter. Salve Regina Coll. v.
Russell, 499 U.S. 225, 238 (1991) (noting also that “[w]hen de novo review is compelled,
no form of appellate deference is acceptable”); see Doe v. Chao, 540 U.S. 614, 620–19
(2004) (noting de novo review is “distinct from any form of deferential review”). The
de novo review of a magistrate judge’s report and recommendation, however, only means
a district court “‘give[s] fresh consideration to those issues to which specific objection
has been made.’” United States v. Raddatz, 447 U.S. 667, 675 (1980) (quoting H.R.
Rep. No. 94–1609, at 3, reprinted in 1976 U.S.C.C.A.N. 6162, 6163 (discussing how
certain amendments affect Section 636(b))). Thus, although de novo review generally
entails review of an entire matter, in the context of Section 636 a district court’s required
de novo review is limited to “de novo determination[s]” of only “those portions” or
“specified proposed findings” to which objections have been made.             28 U.S.C. §
636(b)(1).




                                             3
       Consequently, the Eighth Circuit Court of Appeals has indicated de novo review
would only be required if objections were “specific enough to trigger de novo review.”
Branch v. Martin, 886 F.2d 1043, 1046 (8th Cir. 1989). Despite this “specificity”
requirement to trigger de novo review, the Eighth Circuit Court of Appeals has
“emphasized the necessity . . . of retention by the district court of substantial control
over the ultimate disposition of matters referred to a magistrate.” Belk v. Purkett, 15
F.3d 803, 815 (8th Cir. 1994). As a result, the Eighth Circuit has concluded that general
objections require “full de novo review” if the record is concise. Id. (“Therefore, even
had petitioner’s objections lacked specificity, a de novo review would still have been
appropriate given such a concise record.”). Even if the reviewing court must construe
objections liberally to require de novo review, it is clear to this Court that there is a
distinction between making an objection and making no objection at all. See Coop. Fin.
Ass’n v. Garst, 917 F. Supp. 1356, 1373 (N.D. Iowa 1996) (“The court finds that the
distinction between a flawed effort to bring objections to the district court’s attention and
no effort to make such objections is appropriate.”).
       In the absence of any objection, the Eighth Circuit Court of Appeals has indicated
a district court should review a magistrate judge’s report and recommendation under a
clearly erroneous standard of review. See Grinder v. Gammon, 73 F.3d 793, 795 (8th
Cir. 1996) (noting when no objections are filed and the time for filing objections has
expired, “[the district court judge] would only have to review the findings of the
magistrate judge for clear error”); Taylor v. Farrier, 910 F.2d 518, 520 (8th Cir. 1990)
(noting the advisory committee’s note to FED. R. CIV. P. 72(b) indicates “when no timely
objection is filed the court need only satisfy itself that there is no clear error on the face
of the record”); Branch, 886 F.2d at 1046 (contrasting de novo review with “clearly
erroneous standard” of review, and recognizing de novo review was required because
objections were filed).




                                              4
       The court is unaware of any case that has described the clearly erroneous standard
of review in the context of a district court’s review of a magistrate judge’s report and
recommendation to which no objection has been filed. In other contexts, however, the
Supreme Court has stated the “foremost” principle under this standard of review “is that
‘[a] finding is “clearly erroneous” when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.’” Anderson v. City of Bessemer City, 470 U.S. 564, 573–
74 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Thus,
the clearly erroneous standard of review is deferential, see Dixon v. Crete Med. Clinic,
P.C., 498 F.3d 837, 847 (8th Cir. 2007) (noting a finding is not clearly erroneous even
if another view is supported by the evidence), but a district court may still reject the
magistrate judge’s report and recommendation when the district court is “left with a
definite and firm conviction that a mistake has been committed,” U.S. Gypsum Co., 333
U.S. at 395.
       Even though some “lesser review” than de novo is not “positively require[d]” by
statute, Thomas, 474 U.S. at 150, Eighth Circuit precedent leads this Court to believe
that a clearly erroneous standard of review should generally be used as the baseline
standard to review all findings in a magistrate judge’s report and recommendation that
are not objected to or when the parties fail to file any timely objections, see Grinder, 73
F.3d at 795; Taylor, 910 F.2d at 520; Branch, 886 F.2d at 1046; see also FED. R. CIV.
P. 72(b) advisory committee’s note (“When no timely objection is filed, the court need
only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.”). In the context of the review of a magistrate judge’s report and
recommendation, the Court believes one further caveat is necessary: a district court
always remains free to render its own decision under de novo review, regardless of
whether it feels a mistake has been committed. See Thomas, 474 U.S. at 153–54. Thus,




                                             5
although a clearly erroneous standard of review is deferential and the minimum standard
appropriate in this context, it is not mandatory, and the district court may choose to apply
a less deferential standard.
                           III.   FACTUAL BACKGROUND
       After reviewing the record, the Court finds that Judge Roberts accurately and
thoroughly summarized the relevant facts in his R&R. (Doc. 33, at 2-10). Further,
neither party objects to the R&R’s factual findings. Thus, the Court adopts the R&R’s
factual findings without modification. (Id.) (footnotes in original).
              At about 10:30 p.m. on June 16, 2019, the Dubuque Police
       Department received reports of a shooting1 at a gathering in the 2400 block
       of White Street in Dubuque. (Def. Ex. G (Appl. for Search Warr.).) As
       police arrived, people were dispersing by foot and in vehicles, including a
       small dark SUV. An unidentified witness followed the vehicle from the
       scene while speaking to the police dispatcher. This reporting witness gave
       the SUV’s license plate to the police dispatcher and the vehicle was
       determined to be registered to Misty Marie Barner of 1331 Pine Street.
              Officer Justin Dura was responding to the shooting when he learned
       about the small dark SUV fleeing at a high rate of speed. (Def. Ex. B
       (Dura Report).) Officer Dura was told the vehicle was parked in the 1300
       block of Elm Street. People in the area redirected him to the 1300 block
       of Pine Street where he located the SUV and determined no one was inside.
       (Id.) Officer Dura did not see anyone leaving the vehicle.
              Officer Gudenkauf found the SUV parked on Pine Street at about the
       same time as Officer Dura. (Def. Ex. D (Gudenkauf Report).) They
       learned that a witness had reported that someone had parked the SUV and
       fled from it. Over his radio, Officer Gudenkauf learned that someone had
       fled from the black SUV. (Gudenkauf Jan. 8, 2020 Hr’g Test. at 26.)
              Defendant, who was ultimately determined to be a resident of 1331
       Pine Street, came out of the house and approached Officer Dura. (Id. at
       18, 29.) Defendant was “very nervous, speaking very fast, and was very
       sweaty.” (Id. at 18.) Defendant’s behavior and appearance raised “red
       flags” for Officer Gudenkauf that he might be somehow involved in the

1
 Defendant was ultimately ruled out as the shooter and another suspect was charged in state
court. (Schlosser Jan. 8, 2020 Hr’g Test. at 59-60.)




                                             6
         shooting. (Id.) Defendant told officer Dura he had just arrived in the
         SUV after hearing shots fired in the 2400 block of White Street. Defendant
         told Officer Dura that his girlfriend, Misty Barner, had been driving.
         Officer Gudenkauf testified he overheard Defendant telling Officer Dura
         that Ms. Barner had driven from the scene of the shooting. (Id. at 45-46.)
         Defendant’s statement to Officer Dura on this issue can be heard on the
         Officer Gudenkauf body camera audio. (Def. Ex. E at 22:25:17.)
                 Meanwhile Officer Gudenkauf and Officer Wood spoke with Ms.
         Barner in the residence and learned that she had not been with Defendant
         at the gathering. (Id. at 46.) When confronted with this discrepancy,
         Defendant admitted he had driven himself and claimed to have lied because
         he did not have a valid driver’s license.
                 The interaction between Officer Gudenkauf 2 and Ms. Barner is
         central to this dispute. While Officer Dura spoke with Defendant, Officers
         Gudenkauf and Wood went to speak with Ms. Barner in the residence. (Id.
         at 19.) When Ms. Barner opened the door, Officer Gudenkauf testified
         that he “asked Ms. Barner to step inside the house,” with the intention of
         visiting with her outside of Defendant’s presence. (Id.) He testified that
         Ms. Barner let the officers in without protest, hesitation, or reluctance.
         (Id. at 19-20.)
                 I find Defendant’s characterization of Officer Gudenkauf’s video3 of
         this entry to be reasonably accurate:
                 Wood 4 then stated, after scarcely a minute had gone by:
                 “Let’s step inside and talk for a second.” Barner stepped
                 backwards as officers stepped toward her, not turning her
                 back but retreating a few feet into her living room, while
                 officers stepped in front of her and stood close to her, a few
                 feet inside her doorway, in her living room.


2
 Officer Gudenkauf was acting as a field training officer for Officer Wood who was with Officer
Gudenkauf for most of this interaction. Officer Wood did not testify.
3
    All references to “videos” are to the officers’ individual body camera videos.
4
  I find it was actually Officer Gudenkauf who stated, “Let’s step inside and talk for a second.”
From repeated viewing, I believe the voice matches Officer Gudenkauf’s at other points where
it is clearly him speaking. In addition, Officer Gudenkauf slightly interrupts Officer Wood’s
questioning to make this statement.




                                                 7
       (Doc. 29 at 6 (citing Def. Ex. E at 22:27:40-22:27:47.) 5 .) I find the
       entrance occurs at 22:27:39 as shown in Officer Gudenkauf’s video. (Def.
       Ex. E.) Officer Gudenkauf’s description of the moment of entry and the
       Government’s description of the entry do not match the video evidence.
       Officer Gudenkauf testified:
               Q. Did she, in fact, just step in and kind of hold the door or
                   at least gesture for you to come in as well?
               A. Correct.
       (Gudenkauf Hr’g Test. at 20.) The Government stated, “Gudenkauf
       requested that Barner, Wood, and he step inside to talk. Barner did not
       object or voice any concern over this request. Instead, as shown on
       Gudenkauf’s body camera footage, she immediately turned and went into
       the house, followed by the two officers.” (Doc. 24 at 9.) The video
       shows no protest by Ms. Barner. Whether she “seemed reluctant” is, of
       course, somewhat subjective. Moreover, she was not given an opportunity
       to express reluctance, objection, or concern as the two officers entered. She
       had earlier expressed her confusion about what was happening. Having
       reviewed the video of the moment of entry many times, I find that she did
       not turn and walk into the residence. Rather, she stepped backward as the
       officers advanced, although she may have turned slightly during this
       process. She made no gestures, although as the officers are entering, she
       did touch her face or glasses. She clearly did not hold the door for the
       officers. There was no screen door present. The door hung open as she
       talked to the officers. At different times in the video, as people open and
       close it, it is apparent that the door need not be held open.
               Officer Gudenkauf told Ms. Barner he was investigating a shooting.
       (Gudenkauf Hr’g Test. 33.) Officer Gudenkauf soon learned Ms. Barner
       and Defendant were boyfriend and girlfriend. (Id. at 20.) Ms. Barner
       reported that she had been home all night and was in her bedroom with her
       son when Defendant entered the residence and left again shortly thereafter.
       (Id.) While Defendant had briefly been in the house, he went up to Ms.
       Barner’s bedroom, opened her bedroom door, and shut it. She did not
       know where else in the house he might have gone. This seems to have

5
  Both parties have offered Exhibits containing body camera video. The videos appear to depict
the same events; however, the versions offered by Defendant have additional time markings that
are not shown on the Government’s versions of those videos I reviewed. I have principally
relied on the Defendant’s exhibits with the time markings that appear to correspond with actual
time (i.e. beginning at about 22:21 (10:21 p.m.) on June 16, 2019). (Def. Ex. C.)




                                              8
raised a concern with the officers that Defendant might have thrown a gun
in the bedroom. (Id. at 34.) Ms. Barner gave the officers permission to
quickly look in the bedroom. (Id. at 21.) Ms. Barner told officers there
were two other people in the residence, her juvenile son and her uncle.
(Id. at 35.) The officers made a quick inspection of the bedroom and then
returned to the living room. (Id. at 21.) Officer Gudenkauf asked Ms.
Barner if he could walk around the rest of the house, but she declined to
give him permission. (Id.) Officer Gudenkauf testified he wanted to
make a protective sweep because of the nature of the crime they were
investigating (i.e., a shooting) and the concern that someone could have
returned to the residence from the shooting with Defendant. (Id.)
        At 22:50:30 of Officer Gudenkauf’s video, Ms. Barner had been
sitting alone on the sofa when she stood up and began moving around the
living room. (Def. Ex. E.) She was instructed not to move around
because of the officers’ concern regarding a suspected gun. Ms. Barner
stated, “Can you go outside?” (Id. at 22:50:47.) She also stated, “I let
you come inside my house to look at stuff and now you tell me I can’t move
around my house.” (Id.)
        Officer Gudenkauf testified he did not immediately perform a
protective sweep because he was not certain the vehicle had been involved
in the shooting. (Gudenkauf Hr’g Test. at 22.) Instead, he went outside
to speak with Officer Dura while Officer Woods remained inside with Ms.
Barner. (Id.) Officer Dura had just confirmed with their supervisor that
Ms. Barner’s SUV was involved in the shooting. (Id. at 23.) The officers
on the scene concluded they would, therefore, be required to remain for
“an extended period of time” that might include the time necessary to apply
for a search warrant. (Id.) Ultimately, Officer Gudenkauf performed
what he considered a protective sweep. The known occupants of the house
were gathered in the living room and then Officer Gudenkauf checked the
other rooms in the house “to ensure there was no one else that could present
a danger.” (Id. at 23.) Other than the [sic] Ms. Barner, her son, and her
uncle, the officers had no knowledge there was anyone else in the house.
(Id. at 36.)
        Officer Gudenkauf estimates about 20 minutes passed before he
decided to gather the home’s occupants in the living room. (Id. at 41.)
Officer Gudenkauf’s video is divided in two segments: Government
Exhibits 1 and 3 and Defendant’s Exhibits E and F. The first video covers
the first part of his interaction at the scene. Officer Gudenkauf and Officer
Wood enter the residence at 22:27:39. (Def. Ex. E.) At the end of the



                                     9
first video, Officer Gudenkauf had just left the residence, perhaps to consult
with other officers. The second segment of Officer Gudenkauf’s video
begins when he reenters the residence. (Def. Ex. F.) At 23:03:25, he
told Ms. Barner of his plan to secure the house by detaining everyone and
gathering them in one room. (Id.) At this point, Ms. Barner clearly
refused the officers her consent to the sweep. The actual process of
gathering Ms. Barner’s son and uncle gets underway rather slowly because
Ms. Barner was reluctant and the officers were trying to induce her to
cooperate. It appears Officer Gudenkauf consulted with someone during
an unrecorded interval between the two video segments. Nevertheless,
based on the video time stamps, I find that approximately 36 minutes
elapsed from the time officers first entered the residence until they
announced their intention to secure the residence and make a protective
sweep.
        Officer Gudenkauf explained that he did not immediately secure the
house because he did not know if the SUV was involved in the shooting.
(Gudenkauf Hr’g Test. at 42.) During this 36-minute interval, Officer
Gudenkauf believed he did not have enough information to conduct a
protective sweep. (Id.) It was not until he learned from his supervisor
through Officer Dura that the vehicle had been involved in the shooting that
he concluded officers would be on the scene for a long period of time and
potentially subject to assault by people hiding in the residence. (Id. at 43.)
        At the end of the sweep, the only remaining door left unchecked was
a closed door that led from the living room to the top of the basement steps.
(Id. at 23.) When Officer Gudenkauf attempted to open it, it proved to be
blocked. Looking through the partially opened door, he observed a
television blocking it and a black semi-automatic handgun sitting on the top
step which he announced was in plain view. (Id. at 23-24; Def. Ex. F at
23:10:30.) Officer Gudenkauf saw dust covering everything (except the
gun) and cobwebs stretched across the steps, which indicated to him nobody
had been downstairs recently. (Id. at 24.) Officer Gudenkauf did not
attempt to force the door open and inspect the basement because the
cobwebs and dust indicated no one had gone down the stairs. (Id. at 25.)
Rather, one of the officers stood near the door until the gun was later seized.
Although Officer Gudenkauf could have reached the gun, he did not do so
because, at that point, he knew law enforcement would be applying for a
search warrant. (Id. at 38.) From where Officer Gudenkauf stood outside
the door he was unable to see whether anyone was in the basement and he
did not know if there was an exterior entrance to the basement. (Id. at 40.)



                                      10
        Officer Nicholas Schlosser is assigned to the Criminal Investigations
Division of the Dubuque Police Department and is an ATF task force
officer. (Schlosser Jan. 8, 2020 Hr’g Test. at 48.) He testified that he is
experienced in firearms investigations. He was off duty at the time of the
shooting but was called in shortly thereafter. (Id. at 48-49.) He traveled
to 1331 Pine Street after learning the gun had been found. (Id. at 51.)
When Officer Schlosser arrived, he told Ms. Barner that he was potentially
investigating a homicide. (Id. at 55-56). He testified that he asked Ms.
Barner for permission to take the gun and she granted such permission.
(Id. at 56.) Rather than immediately seize the gun, Officer Schlosser
conferred with his captain who decided to seek a search warrant before
seizing it. (Id. at 57.)
        The application sought authority to search the SUV and the residence
for evidence associated with the shooting, including, in pertinent part, the
handgun and magazine seen by the police in the residence. (Gov. Ex. 8.)
The affidavit was sworn to by Corporal Kurt Horch who did not testify at
the hearing. His affidavit briefly describes the shooting, the fleeing SUV,
and the investigation at 1331 Pine Street, including Officer Gudenkauf’s
observation of the gun.
        Defendant identifies three errors or omissions in the affidavit: (1) the
affidavit states that Officer Dura saw the driver exit the SUV and run toward
the railroad tracks when, in fact, this behavior had been reported by other
witnesses; (2) the affidavit omitted Defendant’s explanation for why he had
lied about driving (i.e., that he did not have a valid driver’s license); and
(3) the affidavit identifies one of the occupants of the residence as Ms.
Barner’s father rather than as her uncle. I find Defendant has correctly
identified each of these items as an error or omission. Officer Dura did
not, according to his report, see the driver flee the vehicle. (Gov. Ex. 5.)
His report says that he was advised of this fact and his video shows he
encountered Defendant later. The affidavit does not include Defendant’s
explanation for his lie. Ms. Barner’s uncle, not her father, was present in
the residence. The significance of these errors and the omission will be
discussed, as necessary, below.
        I note an additional possible discrepancy in the affidavit, which was
subject to some testimony but never adequately explained. The affidavit
states, “The magazine appeared to have been jarred loose, as if the gun was
tossed there, and not placed.” (Gov. Ex. 8 at 3.) Neither Officer
Schlosser nor Officer Gudenkauf testified that the magazine was dislodged.




                                      11
              After obtaining the search warrant shown in Government’s Exhibit
       8, Officer Schlosser returned to the residence at 1331 Pine Street, served
       the warrant and seized the gun along with a purple shirt Defendant had been
       wearing. (Id. at 57-58.)
              Officer Schlosser also testified that City of Dubuque traffic cameras
       showed Defendant in the SUV pull up to a corner where the shooting
       happened, and then immediately flee at a high rate of speed. (Id. at 58-
       59.) This made Officer Schlosser suspect a possible drive-by shooting.
       (Id.) Defendant was transported to the Dubuque Law Enforcement Center
       where he gave a voluntary interview. When confronted about the gun
       found on the stairs, Defendant stated he kept the gun at the top of the stairs
       for protection. (Gov. Ex. 7 at 4.)

                                     IV.    ANALYSIS
       In its objections, the government argues that Judge Roberts erred in concluding
(1) that Barner did not consent to the officers’ entry into the home, (2) that exigency for
safety or preservation of evidence did not justify the officers’ entry into the home, (3)
that the protective sweep of the home was not justified, (4) that Barner’s consent to seize
the firearm did not purge any prior illegal conduct by the officers, and (5) that the good
faith exception created in United States v. Leon, 468 U.S. 897 (1984), did not apply.
(Doc. 34, at 1-4).6 The Court will address each argument in turn.
       As an initial matter, neither party has timely objected to Judge Roberts’ finding
that defendant is not entitled to a Franks hearing. (Doc. 33, at 41-43). Thus, the parties
have waived their rights to a de novo review of this finding. See, e.g., United States v.
Newton, 259 F.3d 964, 966 (8th Cir. 2001) (citation and internal quotation marks
omitted). Therefore, the Court reviews this section of the R&R for clear error. See id.
The Court finds no clear error here. Thus, the Court adopts the R&R’s finding on this
issue without modification. (Doc. 33, at 41-43). Defendant’s motion for a Franks


6
  The Court notes that the government’s objections are primarily conclusory restatements of
arguments already raised. The government also cites no substantive authority in its objections.




                                              12
hearing is denied. (Doc. 19).
       A.     Consent to Enter the Home
       The R&R held that Barner did not explicitly or implicitly give consent to the
officers to enter the home. (Doc. 33, at 13-17). The R&R noted that the scene was
illuminated by police lights and that the officers were in full uniform with holstered
weapons.    The officers knocked on the door and Barner answered and expressed
confusion about what was going on. After questioning Barner for just over a minute,
Officer Gudenkauf stated, “Let’s step inside and talk for a second.” (Ex. E at 4:20).
The R&R noted that, although this statement is somewhat ambiguous, it was not phrased
as a question. The R&R also noted that the officers immediately began moving forward
into the home and that, although they were polite and non-coercive, neither officer waited
for any sign of consent. Barner did not open the door wider for the officers or lead them
into the home; she merely backed up and adjusted her glasses as the officers moved
forward into the home. Ultimately, the R&R concluded that Barner’s mere failure to
object to the officers’ entry did not constitute consent. (Doc. 33, at 13-17).
       The government objects, arguing that Barner implicitly consented to the officers’
entry by “turning slightly to lead the way into the house and voicing no objection or
complaint to their entry following their request.” (Doc. 34, at 1-2). The government
also asserts that Barner indicated her consent by later allowing the officers to search her
bedroom. (Id.).
       The Fourth Amendment to the United States Constitution guarantees the “right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures.” U.S. CONST. amend. IV. A warrantless search of a home is
presumptively unreasonable. Payton v. New York, 445 U.S. 573, 586 (1980). Thus, a
warrantless entry into a home violates the Fourth Amendment if neither consent or
exigency are present. Steagald v. United States, 451 U.S. 204, 211 (1981). Evidence




                                            13
resulting from an illegal entry into a home is therefore inadmissible and must be
suppressed. Wong Sun v. United States, 371 U.S. 471, 484-87 (1963).
      A person may validly consent to the search of a home so long as such consent is
“freely and voluntarily given, and not the product of implicit or explicit coercion.”
United States v. Rambo, 789 F.2d 1289, 1296 (8th Cir. 1986). Voluntariness requires
“an essentially free and unconstrained choice” by the person giving consent.
Schneckloth v. Bustamonte, 412 U.S. 218, 225-26 (1973). In assessing the voluntariness
of consent, courts should look to the totality of the circumstances. Id. This includes
consideration of the environment and nature of the consent. United States v. Zamoran-
Coronel, 231 F.3d 466, 468-69 (8th Cir. 2000).             Courts should also examine the
characteristics of the person giving consent, including:
      (1) [the person’s] age; (2) his general intelligence and education; (3)
      whether he was intoxicated at the time; (4) whether he was informed of his
      Miranda rights before consenting; (5) whether any previous arrests would
      have informed him of his rights and protections; (6) the length of time he
      was detained; (7) whether the officers acted in a threatening manner; (8)
      whether the police made any promises or misrepresentations; (9) whether
      the police had [the person] in custody or under arrest at the time; (10)
      whether he consented in public; and (11) whether [the person] was silent
      during the search.

United States v. Johnson, 619 F.3d 910, 918 (8th Cir. 2010). “Voluntary consent may
be express or implied.” United States v. Lakoskey, 462 F.3d 965, 973 (8th Cir. 2006).
Implied consent may be inferred from a person’s “words, gestures, or other conduct.”
United States v. Pena-Ponce, 588 F.3d 579, 584 (8th Cir. 2009). The ultimate question
is whether “a reasonable officer would believe consent was given.” Id.
      Inference of implied consent to enter a home requires carefully consideration of
the facts at hand. In United States v. Rodriguez, the Eighth Circuit Court of Appeals
found implied consent was present. 834 F.3d 937, 941 (8th Cir. 2016). There, two




                                            14
officers in plain clothes knocked on the defendant’s door and the defendant came out to
his porch, closed the door behind him, and held open his screen-door. After the officers
asked twice to go inside to talk, defendant wordlessly turned around, opened the door,
went into the house, and held open the screen door. Id., at 939-41. It was thus
reasonable for the officers to infer that the defendant intended for them to follow him into
the house. In United States v. Serabia-Ferrel, however, such consent was not present.
No. 11-174 (DSD/FLN), 2011 WL 3625140, at *3 (D. Minn. Aug. 17, 2011). There,
the defendant and a third-party opened their door to find seven officers on their doorstep,
some of whom were in SWAT gear brandishing assault rifles. Id. After the officers
asked twice to enter, the pair wordlessly stepped away from the door. Id., at *1. The
court there found that the totality of the circumstances showed that the officers could not
have reasonably believed that the defendant consented to their entry. Id., at *3.
       Although this is not the most clear-cut case, the Court finds that Barner did not
consent to the officers’ entry here. Explicit consent was plainly absent. As to implied
consent, it is notable that the officer’s statement before entering was not phrased as a
question, unlike both Rodriguez, 834 F.3d at 939-40, and Serabia-Ferrel, 2011 WL
3625140, at *1. Setting aside the context here, it is generous to characterize the phrase
“Let’s step inside and talk for a second” as a request. Although the language itself
implies some joint or equal action, it also implies some level of insistence. See Williams
v. United States, 263 F.2d 487, 849 (D.C. Cir. 1959) (finding a person’s failure to object
to an officer’s statement “I don’t want to discuss my business out in the hallway, let’s go
inside where its private” was not a consent to search); United States v. Roldan, No. 97
CR. 567(JFK), 1997 WL 767564, at *6 (S.D.N.Y. Dec. 11, 1978) (finding an officer’s
use of the imperative form “let’s look in the bag” was a command and the defendant’s
acquiescence did not constitute consent to search the bag). In context, that implied
insistence combined with the lack of opportunity to object gives the statement the effect




                                            15
of a command. Barner had no time to respond either affirmatively or negatively before
the officers advanced.
       The Court also finds that, although Barner turned slightly as the officers entered
the home, her movement and positioning did not imply her consent for them to enter. In
fact, quite the opposite. The door to the residence is in the corner of the room with a
couch to the left side, a wall and another doorframe to the right, and a wall directly in
front of the door several feet into the room. (Ex. E at 29:30). Therefore, to enter the
house, a person can either move diagonally to the left (between the couch and the front
wall) or diagonally to the right to go through the other doorframe and into the next room.
Had Barner moved straight back, she would have been standing against the front wall
with the officers practically on top of her. Moreover, when the officers entered, Barner
only took three or four small steps backward and stood directly in the gap between the
couch and the front wall, thus blocking the left-diagonal path into the room. If anything,
her movement and positioning could reasonably be interpreted as signifying her desire to
limit the officers’ entry into the home. Even if the front wall were not there, the Court
is skeptical that turning slightly could reasonably be read as consent, although the
circumstances of each case vary. It would be unjust to require that a person seeking to
protect their home from a warrantless search must move with robotic precision to prevent
even the smallest inference of consent.
       On the other hand, the Court notes that Barner later commented, “I let you come
inside my house to look at stuff and now you tell me I can’t move around my house.”
(Exhibit E at 22:50:47). That comment implies, perhaps, that Barner herself believed
she consented to the officers’ initial entry into her house. It could also imply, however,
that Barner felt she merely failed to stop the entry.      Given the ambiguity of this
statement, the Court attributes little meaning to it.




                                             16
      On balance, the Court agrees with Judge Roberts that Barner’s mere failure to
explicitly object and acquiescence to the officers’ entry does not constitute consent.
Even in the absence of implicit coercion, “the government may not show consent to enter
from the defendant’s failure to object to the entry. To do so would be to justify entry
by consent and consent by entry.” United States v. Shaibu, 920 F.2d 1423, 1427 (9th
Cir. 1990). Indeed, the burden is on the government to show “unequivocal and specific”
consent, not on a defendant to show an unequivocal and specific objection. Id. This
failure to object, even in conjunction with Barner’s slight turn and adjustment of her
glasses, could not reasonably be understood as consent.
      Of the factors considered in the Eighth Circuit, the two most applicable here are
Barner’s silence and the intimidating presence of the officers. See Johnson, 619 F.3d at
918. Barner’s silence is more akin to Serabia-Ferrel; she merely backed up and said
nothing. See 2011 WL 3625140, at *1. Her silence was unaccompanied by some action
implying consent like in Rodriguez where the defendant turned around, opened the door,
walked inside the house, and held the screen door in response to the officers’ requests to
enter. See 834 F.3d at 939-40. The show of authority by the officers here is somewhere
in-between; far less threatening than the raid-ready squad in Serabia-Ferrel but more
imposing than the plain-clothed officers in Rodriguez. On balance, the facts here show
that Barner was prevented from objecting to the entry in part by the intimidating
circumstances.   Barner opened her door to two uniformed officers with holstered
weapons and flashing squad car lights. She immediately expressed confusion. Just over
a minute after opening the door and answering a few basic questions, the officers
advanced into the home without giving Barner any information about the situation.
Under that stupefaction, a reasonable officer would have interpreted Barner’s silence as
a mere acquiescence to police authority rather than consent.




                                           17
       Moreover, Barner’s subsequent consent to search the bedroom did not show that
she consented to the officers’ presence in the home. When the officers initially asked to
search the bedroom, she said no. (Ex. E at 7:09). Once Barner was informed of the
possible presence of a firearm, which she said would not be allowed in her house, she
remained skeptical. She asked whether the officers intended to search the whole house
and, after the officers said that might be a possibility later, she stated “Are you kidding
me right now?” (Id., at 7:50). She then asked the officers specifically what they needed
to look for. The officers told her they only needed to search the area near her bedroom
door “really quick.” Barner then walked the officers up to the bedroom door and then,
after the brief search of the bedroom, walked them back down to the entryway. (Id., at
8:20–9:07). She later repeatedly denied requests to search the home and her vehicle.
At every turn, Barner declined to give consent and offered only a limited, supervised
search of the bedroom after the officers had already entered the home without her consent.
On these facts, no reasonable officer would infer the search of the bedroom as indicating
her consent or subsequently approving their entry.
       Even if the Court found that the officer’s initial entry into the home was
consensual, the officers did not discovery the firearm at that time. Rather, officers found
the firearm only later when conducting a further search of the residence for other people.
Because the Court finds that later protective sweep unjustified by exigent circumstances,
the Court would find evidence of the firearm was properly suppressed regardless of the
legality of the initial entry.
       Thus, the Court overrules the government’s objections (Doc. 34, at 1-2) and
adopts Judge Roberts’ R&R without modification on this issue.
       B.      Exigency as Justification to Enter the Home
       The R&R held that the officers’ entry into defendant’s home was not supported by
exigent circumstances. (Doc. 33, at 17-28). First, the R&R found that the officers did




                                            18
not have probable cause to believe that someone in the residence was in danger because
the circumstances gave rise to only a possibility that there was some third-party hiding in
the house. Second, the R&R found that a reasonable officer would not have believed
that the destruction of evidence was imminent. Thus, because there was no exigency,
the officers’ warrantless entry into the home was improper.
      The government objects, arguing that the officers had probable cause to believe
that some third-party was present in the car with defendant, may still be present in the
house, and may pose a threat to the officers’ or occupants’ safety. The government also
asserts that the officers reasonably believed that this third-party could destroy potential
evidence. (Doc. 34, at 2-3).
      “It is a basic principle of Fourth Amendment law that searches and seizures inside
a home without a warrant are presumptively unreasonable.” Brigham City v. Stuart,
547 U.S. 398, 403 (2006) (quoting Groh v. Ramirez, 540 U.S. 551, 559 (2004) (internal
quotation marks omitted)). Indeed, “the physical entry of the home is the chief evil
against which the wording of the Fourth Amendment is directed.” Payton, 445 U.S. at
(1980) (quoting United States v. U.S. Dist. Ct. of Mich., S.D., 407 U.S. 297, 313 (1972)
(internal quotation marks omitted)). When a warrantless entry and search is conducted
in a home, the government bears the burden of proving that an exception to the warrant
requirement applies. United States v. Selberg, 630 F.2d 1292, 1294 (8th Cir. 1980).
      Exigency is a recognized exception to the warrant requirement. Kleinholz v.
United States, 339 F.3d 674, 676 (8th Cir. 2003). “The exigent circumstances exception
justifies immediate police action without obtaining a warrant if lives are threatened, a
suspect’s escape is imminent, or evidence is about to be destroyed.” United States v.
Ramirez, 676 F.3d 755, 759 (8th Cir. 2012) (quoting United States v. Ball, 90 F.3d 260,
263 (8th Cir. 1996) (alteration omitted)). “The question . . . is not whether there were
actual probable cause and exigent circumstances, but whether the officers could




                                            19
reasonably have thought so.” Greiner v. City of Champlin, 27 F.3d 1346, 1353 (8th
Cir. 1994) (citation omitted). Courts consider “the circumstances that confronted police
at the time of entry” to determine whether the warrantless entry was justified. United
States v. Leveringston, 397 F.3d 1112, 1116 (8th Cir. 2005).
      Both safety and preservation of evidence may present exigency. To determine
whether the safety of officers or others justifies a warrantless entry, courts must focus
objectively “on what a reasonable, experienced police officer would believe.” United
States v. Kuenstler, 325 F.3d 1015, 1021 (8th Cir. 2003) (quotation omitted). “When
the exigency at issue is destruction of evidence, police officers must demonstrate a
sufficient basis for an officer to believe that somebody in the residence . . . will
immediately destroy evidence.”     Ramirez, 676 F.3d at 760 (citing United States v.
Clement, 854 F.2d 1116, 1119 (8th Cir. 1988)). Exigency does not inherently exist,
however, merely because there is probable cause to believe that a serious crime has been
committed. Welsh v. Wisconsin, 466 U.S. 740, 753 (1984); United States v. Neadeau,
No. 17-CR-173 (SRN/LIB), 2018 WL 301192, at *9 (D. Minn. Jan. 5, 2018).
      The Court recognizes that the officers likely had probable cause to believe
defendant was involved in a shooting. Defendant fled at a high rate of speed from the
shooting, briefly ran inside his residence, ran back out to talk to officers, was sweating
and nervous, and lied to officers about who was driving the vehicle. Many of these facts
can, however, be innocently explained. Most people would flee the scene of a shooting.
It is not unusual to be sweaty in the middle of June. Given that defendant had just fled
a shooting and was now being confronted by officers, his nervousness is somewhat
expected. This analysis though is ultimately beside the point. Exigency to search the
home was not present even if officers reasonably interpreted these facts as establishing
probable cause that defendant was involved in a shooting. See Welsh, 466 U.S. at 753.




                                           20
The Court must examine what exigency was present beyond the fundamental seriousness
of the investigation at issue.
       Because defendant was present on the front lawn with officers, exigency could
only have been present if the officers could have reasonably believed that some third-
party was also involved and presented a threat either to safety or the integrity of evidence.
The only fact that suggests the presence of a third-party is defendant’s initial lie that
Barner was driving the vehicle. Barner quickly denied driving the vehicle or being out
of the house at all, prompting defendant to admit that he was driving without a valid
license. Barner expressed total confusion about what was going on and had little, if any,
opportunity to formulate a narrative with defendant. Barner repeatedly stated that the
only persons in the home were her, her son who was playing a video game, and her uncle
who was sleeping. There were no signs of a domestic disturbance, not even a bark from
the dog upstairs. Barner also stated that, to her knowledge, defendant was alone when
he entered the house and that he was the one driving the car. (Ex. E at 5:05). She also
appears to suggest that defendant gave her back her car keys before exiting the house,
which is consistent with defendant driving the car and attempting to make it seem as if
Barner was driving. No witness claimed to see anyone else in the car with defendant,
or exit the car and go into the house with defendant.
       The Court finds that a reasonable officer would not believe that a third-party
connected to the shooting was present in the home. The officers would have to believe
that a third-party was involved in the shooting, fled into the home, and hid all without
disturbing any of the home’s occupants or furnishings. Although possible, the likelihood
of this is substantially lessened by defendant’s quick recanting of his lie and explanation
that he did not have a valid license. Outside of that quickly abandoned falsehood,
nothing suggests that a third-party was involved at all, much less still present in the home.




                                             21
On these facts, the officers’ belief that some other, unidentified person presented some
form of exigency was not reasonable.
      Thus, the Court overrules the government’s objections (Doc. 34, at 2-3) and
adopts Judge Roberts’ R&R without modification on this issue.
      C.     Propriety of the Protective Sweep
      The R&R held that the officers’ protective sweep of the home was improper.
(Doc. 33, at 29-32). Specifically, the R&R found that the officers were not lawfully
present in defendant’s home and, in the alternative, that the officers’ suspicion that a
third-party may be present in the home with access to a firearm “never [rose] above a
mere suspicion.”    (Id.).   The government objects, asserting that the officers were
lawfully present in the home and that the sweep was justified because there was a
“possibility” that a dangerous third-party was present in the home. (Doc. 34, at 3).
      “Upon legally entering a residence, officers have the authority to conduct a
protective sweep of the residence if the officers reasonably believe, based on specific and
articulable facts, that the residence harbors an individual who could be dangerous.”
United States v. Pruneda, 518 F.3d 597, 603 (8th Cir. 2008) (citing Maryland v. Buie,
494 U.S. 325, 334 (1990)). “A protective sweep is limited to a cursory inspection of
spaces where a person may be found and may not last longer than is necessary to dispel
the reasonable suspicion of danger.” Id. A protective sweep is proper even if the
potential individual being searched for is unidentified. United States v. Waldner, 425
F.3d 514, 517 (8th Cir. 2005).
      As held above, the Court finds that the officers did not lawfully enter the residence.
They did not have a warrant authorizing their entry and neither the consent nor exigency
exceptions apply here. Even if the officers were lawfully present in the home, the Court
finds, as above, that a reasonable officer would not have believed that a dangerous third-
party was hidden somewhere inside. The officers were unable to articulate any specific




                                            22
facts showing a reasonable belief the home was harboring an individual who could be
dangerous. Officers had no evidence anyone else accompanied defendant from the scene
of the shooting or was with defendant in the car. Barner told the officers repeatedly that
only her son and uncle were present and had, with her, been there all day. Indeed,
Barner even allowed the officers to follow her upstairs to search the one room she said
defendant entered when he came into the home alone. Officers searched that room for
another person and found none but Barner’s child and a dog. This limited search should
have dissipated, at least to some degree, any reasonable suspicion to believe that another
person connected to the shooting was hiding in the home. It certainly could not have
enhanced the officers’ belief the home harbored another person who posed a danger to
them. No other facts arose while the officers were in the home prior to the protective
sweep to give them any additional reason to believe a suspect was hiding inside. The
mere possibility that a third-party could be present and could launch an attack falls short
of the reasonable suspicion required.
       The Court also notes that approximately 36 minutes elapsed between the time the
officers entered the home and the time the protective sweep began. There is scant
authority on whether a time gap between a warrantless entry and a protective sweep has
any bearing on the propriety of a sweep. In United States v. Dabrezil, both the district
court and Eleventh Circuit Court of Appeals, applying a different standard for protective
sweeps that does not require any suspicion,7 found that a seven to 25-minute delay was
immaterial. No. 13-20765-CR-GRAHAM/GOODMAN, 2013 WL 11327706, at *14


7
  A protective sweep incident to an arrest may be conducted in a limited area without reasonable
suspicion or probable cause. Waldner, 425 F.3d at 517 (quoting Buie, 494 U.S. at 334). A
broader sweep incident to an arrest requires “a reasonable belief based on specific and articulable
facts that the area to be swept harbors an individual posing a danger to those on the arrest scene.”
Id. (quoting Buie, 494 U.S. at 337). In a non-arrest situation, as here, the second prong alone
applies, and reasonable suspicion is required to conduct a protective sweep. Id.




                                                23
(S.D. Fla. Nov. 27, 2013) (noting that although the sweep was not immediate, any delay
could be considered minimal), adopted by 2013 WL 11328381, at *1 (Dec. 13, 2013),
aff’d, 603 Fed. App’x 756, 759-60 (11th Cir. 2015) (holding that the officer’s delayed
sweep was proper because exigency was not required and the officer arrived later than
the other officers, who had not yet swept the apartment). Given that the delay here was
longer and under different circumstances, Dabrezil offers little guidance.
       The only relevance the delay could have here is whether a reasonable officer would
believe that a threat was still present despite the officers being in the house for more than
half an hour. As discussed, the Court has already found that a reasonable officer would
not have believed a threat existed at the outset. On one hand, the significant delay here
could further lessen the reasonableness of a belief that a threat existed. The officers here
stood in the living room, walked up and down the stairs, checked nearby rooms, talked
to the occupants, and spoke about their search at a volume likely audible throughout the
small house. During that time, nothing occurred to suggest a danger was present. To
analogize, perhaps the longer a person stands in a swamp without being bitten by an
alligator makes that person’s belief that the swamp is dangerous less and less reasonable.
On the other hand, an alligator could still emerge. Some threat lying in wait in the house
could have remained hidden until an opportune moment. Indeed, just because a threat
does not immediately present itself at or near the time of entry does not necessarily mean
or make less likely that a more calculated threat is not present.
       On balance, the Court finds the delay here somewhat lessened the reasonableness
of the officers’ belief that some threat existed, particularly in light of the officers’
opportunities to briefly enter other rooms in the small house. The continuing possibility
of a threat after the shooting, however, leads the Court to give the delay little significance
overall in its analysis. Even if the mere possibility of a threat was insufficient to support




                                             24
a reasonable belief here, it is understandable that the officers remained on alert under
these circumstances even after a significant delay.
       Thus, the Court overrules the government’s objections (Doc. 34, at 3) and adopts
Judge Roberts’ R&R without modification on this issue.
       D.      Consent to Seizure of the Firearm as Purging Unconstitutional Conduct
       The R&R held that Barner’s consent to the officers’ seizure of the firearm did not
purge the taint of any prior unconstitutional conduct. (Doc. 33, at 32-38). The R&R
noted that the government cited no authority for the proposition that consent to seize an
item found during an illegal search could purge the search’s illegality. (Id., at 32-33).
The R&R held that Barner’s consent to seize the firearm showed just that, her consent to
remove the firearm from her home; it did not show her approval of the search leading up
to the firearm, which she explicitly objected to. The government objects “[f]or the
reasons stated in [its] suppression resistance[.]” (Doc. 34, at 3). The government
reasserts that Barner’s consent to seize the firearm purged any prior unconstitutional
conduct because it was an act of free will under the circumstances.
       “To vitiate the unlawfulness of an entry, consent to a search must be both voluntary
and an intervening independent act of free will sufficient to purge the primary taint of the
unlawful invasion.” United States v. Brandwein, 796 F.3d 980, 985 (8th Cir. 2015)
(quoting Brown v. Illinois, 422 U.S. 590, 598 (1975) (internal quotation marks omitted)).
“Whether consent sufficiently disperse the taint of an unlawful entry is determined by
reference to temporal proximity between the entry and the consent, the presence of
intervening circumstances, and particularly, the purpose and flagrancy of the official
misconduct.”     Id. (quoting Brown, 422 U.S. at 603-04) (internal quotation marks
omitted).
       The Court finds that Barner’s subsequent consent to the seizure of the firearm was
far from a “voluntary and an intervening independent act of free will.” See Brandwein,




                                            25
796 F.3d at 985. Upon being told that the officers were going to search her home prior
to deciding whether to obtain a warrant, Barner was nothing short of unequivocal that
she did not consent. (Ex. F at 0:30). She insisted that the officers obtain a warrant.
(Id., at 1:15). They declined. Barner asked “So you’re telling me you can be in my
house without a warrant and I have no say?” The officer responded “Yes” and asserted
they were in fact applying for a search warrant and that they were not required to wait
outside. Barner reiterated “You’re not doing this with my kid here, dude. It’s not
happening. . .. No it’s not. . .. No it isn’t.” (Id., at 1:35). Barner was ultimately
forced to retrieve her son and uncle and sit on the couch while the officers searched her
home. The fact that she tersely approved of the seizure of the firearm later does little to
mitigate her clear and unwavering resistance to the sweep. (Ex. F-2 at 23:45).
      Although the officers were polite and acted with a rightful purpose, official
misconduct occurred here. The officers were, without a doubt, justified in acting with
haste in the wake of a nearby shooting. That justification, however, did not make their
entry or sweep of the home proper. Their desire to act quickly to protect the community,
although commendable, should not have overridden Barner’s objections under these
circumstances.   Because a reasonable officer would not have believed that Barner
consented or that exigency existed, Barner’s protests should have been honored and
officers should not have conducted the sweep. Moreover, despite the time gap from the
entry to the search, there were no intervening events which lessened the entry’s
unlawfulness. Again, the fact that Barner did not want firearms in her home and agreed
to the firearm’s seizure does not erase the wrongful rejection of her asserted right to be
free from an unreasonable search.
      Thus, the Court overrules the government’s objections (Doc. 34, at 3) and adopts
Judge Roberts’ R&R without modification on this issue.




                                            26
      E.     Good Faith
      The R&R held that the Leon good faith exception does not apply here. (Doc. 33,
at 38-41). Specifically, the R&R found that a reasonable officer would not have believed
they were lawfully present in the home or that a protective sweep was proper under the
circumstances. The government objects, noting that the officers did ultimately obtain a
warrant and relied in good faith on that warrant. (Doc. 34, at 3-4).
      In Leon, the Supreme Court “created the good-faith exception to the exclusionary
rule.” United States v. Johnson, 78 F.3d 1258, 1261 (8th Cir. 1996) (citing Leon, 468
U.S. at 922). In explaining the need to create a good faith exception to the exclusionary
rule, the Supreme Court reasoned that:
      It is the magistrate’s responsibility to determine whether the officer’s
      allegations establish probable cause and, if so, to issue a warrant
      comporting in form with the requirements of the Fourth Amendment. In
      the ordinary case, an officer cannot be expected to question the magistrate’s
      probable-cause determination or his judgment that the form of the warrant
      is technically sufficient. Once the warrant issues, there is literally nothing
      more the policeman can do in seeking to comply with the law. Penalizing
      the officer for the magistrate’s error, rather than his own, cannot logically
      contribute to the deterrence of Fourth Amendment violations.

Leon, 468 U.S. at 921 (alteration, citation, and internal quotation marks omitted). Under
Leon’s good-faith exception, the Fourth Amendment exclusionary rule is not to “be
applied to exclude the use of evidence obtained by officers acting in reasonable reliance
on a detached and neutral magistrate judge’s determination of probable cause in the
issuance of a search warrant that is ultimately found to be invalid.” United States v.
Taylor, 119 F.3d 625, 629 (8th Cir. 1997) (citing Leon, 468 U.S. at 905, 922-23).
“[T]he exclusionary rule is designed to deter police misconduct rather than to punish the
errors of judges and magistrates.” Leon, 468 U.S. at 916.




                                           27
       For the good faith exception to apply when the warrant is based on evidence
obtained in violation of the Fourth Amendment, “the [officers’] prewarrant conduct must
have been close enough to the line of validity to make the officers’ belief in the validity
of the warrant objectively reasonable. If the officers’ prewarrant conduct is clearly
illegal, the good faith exception does not apply.” United States v. Cannon, 703 F.3d
407, 413 (8th Cir. 2013) (quoting United States v. Conner, 127 F.3d 663, 667 (8th Cir.
1997) (internal quotation marks and citations omitted)).
       The Court has already determined that the officers’ prewarrant conduct violated
the Fourth Amendment. The Court now also finds that the conduct was not “close
enough to the line of validity” to make the officers’ subsequent belief in the validity of
the warrant reasonable. See Cannon, 703 F.3d at 413. As discussed, nothing about
Barner’s response to the officers’ entry indicates anything more than acquiescence. See
Rodriguez, 834 F.3d at 941 (noting that the defendant opened the door wider and walked
into his residence in response to the officers’ request to enter); United States v. Greer,
607 F.3d 559, 563 (8th Cir. 2010) (stating that the defendant held the door and invited
officers to enter); United States v. Turbyfill, 525 F.2d 57, 59 (8th Cir. 1975) (noting that
the defendant opened the door further and stepped backward in response to the officers’
request to enter). She merely backed up and adjusted her glasses as the officers moved
forward, without turning around, opening the door further, responding affirmatively,
waiving them inside, or anything else that might indicate consent. Moreover, although
officers had a vague suspicion that a third-party may have been involved, it was not
sufficiently close to the line of exigency such that their entry was proper.
       Because the officers’ prewarrant conduct of entering the home without a warrant
or a sufficient exception, and conducting a protective sweep of the home without an
articulable factual basis to believe it harbored a dangerous person, was clearly illegal, it
cannot support their later reliance on the warrant. Thus, the good faith exception does




                                            28
not apply here. The goal of deterring police misconduct, i.e. executing a warrantless
entry on a home without an exception, would be furthered by suppression here. See
Leon, 468 U.S. at 916.
      Thus, the Court overrules the government’s objections (Doc. 34, at 3-4) and
adopts Judge Roberts’ R&R without modification on this issue.
                                V.     CONCLUSION
      For these reasons, the Court overrules the government’s objections (Doc. 34),
adopts Judge Roberts’ R&R without modification (Doc. 33), grants defendant’s motion
to suppress, and denies defendant’s request for a Franks hearing (Doc. 19).
      IT IS SO ORDERED this 26th day of February, 2020.



                                        __________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          29
